*1083The Supreme Court’s determination to designate the defendant a level two sex offender was supported by clear and convincing evidence (see People v Fisher, 36 AD3d 880 [2007]; People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]). There is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Gonzalez, 48 AD3d 284 [2008]; People v Warren, 42 AD3d 593 [2007]; People v Lombard, 30 AD3d 573 [2006]). Dillon, J.P., Santucci, Florio and Hall, JJ., concur.